U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the transition period from to Commission File No. 000-53006 Novus Robotics Inc. (Name of small business issuer in its charter) Nevada 20-3061959 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7669 Kimbal Street Mississauga, Ontario Canada L5S 1A7 (Address of principal executive offices) (905) 672-7669 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changes since last report) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yeso No x Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes o No o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofJune 14, 2013 Common Stock, $0.001 NOVUS ROBOTICS INC. Form 10-Q Part 1. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 Part II.OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 27 Item 6. Exhibits 28 2 PART I ITEM 1. FINANCIAL STATEMENTS NOVUS ROBOTICS INC. CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2013 (Unaudited) NOVUS ROBOTICS INC. Consolidated Balance Sheets March 31, December 31, ASSETS Current assets Cash $ $ Accounts receivable Inventory Taxes recoverable Security deposit Prepaid expense 82 Total current assets Fixed assets, net Total assets $ $ LIABILITIES Current liabilities Accounts payable and accrued expenses $ $ Deferred revenue - Warranty provision Taxes payable Notes payable Total current liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock: 500,000,000 shares authorized at $0.001 par value, 0 issued and outstanding Series A - 100 designated, none outstanding - - Series B - 49,999,900 designated, none outstanding - - Common stock: 500,000,000 shares authorized at $0.001 par value 88,650,000 issued and outstanding Accumulated other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 NOVUS ROBOTICS INC. Consolidated Statements of Operations and Comprehensive Income For the three months ended March 31, Revenue $ $ Cost of sales Gross profit Operating expenses: Compensation Occupancy costs Travel Professional fees Communication Office and general Foreign exchange (gain) loss ) Total operating (gain) expenses Income (loss) from operations ) Other expenses: Interest expense - Income (loss) before taxes ) Income tax expense (benefit) - ) Net income (loss) $ ) $ Other comprehensive income (loss) Foreign exchange adjustment ) ) Comprehensive income $ ) $ Basic income per share $ ) $ Diluted income per share $ ) $ Weighted average number of shares outstanding - basic Weighted average number of shares outstanding -diluted The accompanying notes are an integral part of these consolidated financial statements. 4 NOVUS ROBOTICS INC. Consolidated Statements of Cash Flows For the three months ended March 31, Cash flow from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Changes in operating assets and liabilities: Accounts receivable Inventory ) Security deposit Prepaid expenses - Accounts payable and accrued expense Deferred revenue ) ) Warranty provision ) ) Taxes recoverable/payable ) Net cash provided by (used in) operating activities ) Cash flow form investing activities: Purchase of fixed assets ) - Cash received as result of reverse merger transaction - Net cash (used in) provided by investing activities ) Cash flow from financing activities: Due to shareholder - Net cash provided by financing activities - Effect of foreign exchange rate ) Increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ Non-cash investing and financing activities: Receivable (received as result of reverse merger transaction) $
